t c memo united_states tax_court harry k amesbury petitioner v commissioner of internal revenue respondent docket no filed date harry k amesbury pro_se stephen r takeuchi for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 and and a respondent has now conceded the addition_to_tax under sec_6651 the main issue for decision is whether petitioner is liable for the 10-percent penalty for early withdrawal from an individual_retirement_account ira all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been deemed stipulated under rule f by reason of petitioner’s failure to respond to an order to show cause petitioner resided in florida at the time that he filed his petition during petitioner purchased securities through e-trade securities at some point in the securities were sold to satisfy petitioner’s debt for stocks acquired on margin petitioner did not file a federal_income_tax return for in about he was contacted by the internal_revenue_service irs because the proceeds of the securities sold to pay his debt were reported to the irs the irs assessed a tax_liability for and placed a lien on petitioner’s property during in order to avoid irs collection efforts related to the assessment for petitioner withdrew dollar_figure from his usaa federal savings bank ira petitioner also received dollar_figure in interest during thereafter petitioner was able to show that he did not have a gain on sale of the securities the assessment was abated and the lien was released petitioner did not file a federal_income_tax return for or respondent determined a deficiency for that included income_tax and an additional tax of percent on the early withdrawal from the ira as well as additions to tax for failure_to_file and for failure to pay estimated_taxes opinion sec_72 imposes an additional tax of percent on amounts received from a qualified_retirement_plan absent exceptions set forth in sec_72 petitioner does not dispute his receipt of income or his failure_to_file a return for his entire argument is that the irs was wrong in actions taken starting in to collect taxes erroneously determined for and that the wrongful conduct caused the early withdrawal from his ira although petitioner’s liability for the tax_year is not before us the parties were invited to supplement the record after trial with an explanation of what occurred with respect to petitioner’s liability but petitioner declined the invitation he prefers to assert without factual foundation that he was treated wrongfully by the irs and that therefore he should not be held liable for the amounts determined for even if he were correct that irs actions with respect to were erroneous which we cannot conclude those actions would not affect his liability for he has not shown any error in respondent’s determination and he has not shown any applicable exception to the additional tax imposed under sec_72 because the material facts in this case are deemed stipulated and otherwise are undisputed there is no issue with respect to burden of production or burden_of_proof under sec_7491 petitioner’s argument does not constitute reasonable_cause for his failure_to_file a return for and he is liable for the addition_to_tax under sec_6651 because he failed to file a return for he was required to pay estimated_taxes equal to percent of the tax owed for see sec_6654 he failed to make those payments and no exception to the addition_to_tax under sec_6654 applies see 75_tc_1 to reflect the foregoing including respondent’s concession decision will be entered for respondent except for the sec_6651 addition_to_tax
